Citation Nr: 0525225	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a March 1991 decision of the Board of Veterans' 
Appeals denying service connection for the cause of the 
veteran's death should be revised or reversed on the basis of 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1945.  He died in October 1980.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
for review of a motion filed by the appellant pursuant to 
38 U.S.C.A. §§ 5109A and 7111 (West 2002) for revision or 
reversal, on the basis of clear and unmistakable error, of a 
March 1991 Board decision which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
That issue was originally before the Board in March 1991 on 
appeal from a January 1989 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) (then the Veterans 
Administration) which denied the appellant's claim.  

In response to motions filed by the appellant in November 
2001 for revision of the March 1991 decision under 
38 U.S.C.A. § 7111 and to vacate such decision under 
38 C.F.R. § 20.904, the Board entered a decision in January 
2002 which held that the March 1991 Board decision did not 
involve clear and unmistakable error (CUE).  On appeal to the 
United States Court of Appeals for Veterans Claims (Court), 
the appellant and the Secretary of Veterans Affairs 
(appellee) filed a Joint Motion to Remand which argued that 
the January 2002 Board decision had failed to provide 
adequate reasons or bases for its conclusion that the March 
1991 decision did not contain CUE and had failed to address 
the specific arguments raised by the appellant.  In 
particular, the Joint Motion alleged that the decision had 
failed to address why the Board's failure to consider a 
Medical Specialist Report did not constitute error or how the 
result would not have been manifestly different but for the 
Board's consideration of that report.  The Court granted the 
Joint Motion in June 2003 and remanded the matter to the 
Board for readjudication consistent with the motion. 

Upon the return of the appellate file to VA, the Board 
determined that certain documents that had been of record at 
the time of the March 1991 decision and that had been cited 
therein and considered in the March 1991 decision were no 
longer in the claims file.  In December 2003, the Board 
remanded the case to the VBA AMC for the procurement of the 
VA medical records determined to no longer be on file, 
specifically, VA hospital summaries dated in March 1987 and 
September and October 1979, VA outpatient treatment records 
dated in "May 1980 or August 1980," and additional VA records 
pertaining to the veteran's terminal VA hospitalization in 
October 1980, including statements from medical personnel who 
were present during the hospitalization and X-ray studies 
performed following the veteran's respiratory arrest.  The 
Board also requested that the VBA AMC contact the VA District 
Counsel [Regional Counsel] in Albuquerque, New Mexico, to 
obtain copies of documents associated with a 1982 tort claim 
by the appellant, including clarification of what this 
evidence consisted of.  A large quantity of VA medical 
records and a statement from the VA Regional Counsel in 
Albuquerque were later received.  The case was then returned 
to the Board.  


FINDINGS OF FACT

1.  A decision entered by the Board in March 1991 denied 
service connection for the cause of the veteran's death.  

2.  The March 1991 Board decision was consistent with and 
supported by the evidence then of record and did not involve 
misapplication of the law or VA regulations such as to result 
in an undebatably incorrect decision.  




CONCLUSION OF LAW

The March 1991 Board decision denying service connection for 
the cause of death did not involve clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  


Legal criteria

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d, 1516 (Fed. Cir. 1994).  However, such challenges 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271.  The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & Supp. 2000) 
which codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).  The Board has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
Such review may be initiated by the Board on its own motion 
or by a party to the decision.  38 C.F.R. § 20.1400 (2000).  

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403 (2004), defines what does and does not 
constitute CUE.  The regulation provides as follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b)  Record to be reviewed.--(1)  General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on 
the record and the law that existed when 
that decision was made; (2)  [Omitted]  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error -- 

(1)  Changed diagnosis.  A new 
medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.  

(2)  Duty to assist.  The 
Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A 
disagreement as to how the 
facts were weighed or 
evaluated.  

(e)  Change in interpretation.  
Clear and unmistakable error 
does not include the otherwise 
correct application of a 
statute or regulation where, 
subsequent to the Board 
decision challenged, there has 
been a change in the 
interpretation of the statute 
or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111 
(West 2002)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that "[c]lear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
denotes "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must 
always be remembered that [CUE] is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  
The law and regulations that currently apply to claims for 
service connection for the cause of death are the same as 
those in effect in March 1991.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312 (c)(4).  


Factual Background

The veteran died in October 1980 at the age of 58.  The 
immediate cause of death was reported on the death 
certificate as cardiac arrest.  No contributing cause of 
death was listed.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for anxiety neurosis, evaluated as 100 percent 
disabling since October 1978, and for duodenal ulcer, 
evaluated as 10 percent disabling since March 1948.

The evidence of record before the Board in March 1991 
included extensive VA hospitalization, outpatient, and 
examination records dating from 1945.  Findings suggestive of 
residuals of a duodenal ulcer were reported at a VA 
examination in February 1948.  An upper gastrointestinal 
series during hospitalization in December 1959 and January 
1960 showed a small hiatal hernia; the duodenal area was 
normal.  During a hospitalization from March to May 1973 it 
was reported that an electrocardiogram had showed an old 
anterior wall myocardial infarction.  The diagnoses included 
arteriosclerotic heart disease, angina pectoris, 
hypertension, duodenal ulcer and hiatal hernia, 
thrombophlebitis of the legs and chronic anxiety reaction.  
An April 1978 upper gastrointestinal X-ray showed a moderate 
sized hiatal hernia.  There was some deformity of the 
duodenal bulb indicating probable old inflammatory disease, 
with no definite ulcers identified.  During an October and 
November 1977 hospitalization, a sliding hiatal hernia with 
possible small ulceration in the distal esophagus was 
reported.  Hyperlipidemia which was felt to affect the liver 
and cause jaundice and other problems was reported.  The 
diagnoses included probable organic brain syndrome secondary 
to hyperlipidemia.  At a December 1977 VA examination, the 
diagnoses included arteriosclerotic heart disease, hiatal 
hernia, esophageal ulceration, inactive duodenal ulcer and 
narcolepsy.  

In March 1978 the veteran was hospitalized at a VA facility 
after having bloody stools for three days.  He related that 
the gastrointestinal bleeding had gone on since 1945 but that 
this was the worst episode.  The diagnosis was 
gastrointestinal bleeding, unknown etiology, probably 
secondary to diverticulosis of the colon.  Type IV 
hyperlipidemia and diabetes mellitus were also diagnosed.  
The veteran was hospitalized in September and October 1979 
with a long history of peripheral vascular disease and 
bilateral aortofemoral bypasses in 1973 which had brought 
good results.  The diagnoses were claudication of the right 
leg and thigh, status post myocardial infarction 1973, status 
post aortoiliac bypass 1973, history of upper 
gastrointestinal bleeding, history of psychiatric disorder, 
status post removal of polyps of the upper gastrointestinal 
tract, and history of high blood pressure.  

The veteran died at a VA hospital on October [redacted], 1980.  He 
entered the hospital on October 9, 1980, for hip pain and was 
initially felt to have a hip fracture.  X-rays showed no 
fractures but the veteran was found to have a blood sugar of 
579 and a white blood count of 27,900.  He was transferred to 
the Medicine Service for evaluation.  It was reported that he 
was a known diabetic and that the disorder had been 
controlled on diet alone for two years.  The appellant 
advised physicians of a recent history of gastrointestinal 
bleeding which had been evaluated in the emergency room and 
felt to have been rectal bleeding.  During the 
hospitalization the veteran was treated for hyperglycemia and 
a urinary infection.  On the day after admission he was noted 
to have labored respiration and was felt to be having an 
insulin reaction.  He had a primary respiratory arrest.  
There was concern that he had had failure of a prior 
aortofemoral bypass graft and/or intra-abdominal bleeding 
within the peritoneal cavity.  Resuscitative efforts were 
unsuccessful and the veteran died.  
Of record before the Board in March 1991 was a November 1985 
statement from G. R. Schwartz, M.D., who had reviewed the 
veteran's medical records at the request of the appellant.  
He stated that it was his understanding that the veteran had 
been "on a service disability" until his death because of a 
nervous disorder" and that his subsequent gastrointestinal 
disturbances appeared to be related to this nervous disorder.  
He stated that gastrointestinal bleeding figured prominently 
in the factors which led to the veteran's early demise.  He 
stated that "[i]n this context it appears to me that [the 
veteran's] illness and death was service related."  

On appeal, the Board undertook evidentiary development 
regarding medical issues raised by the claim for service 
connection for the veteran's death.  In October 1989, the 
Board requested the dean of the school of medicine at the 
Duke University Medical Center select a physician to provide 
an independent medical opinion.  The dean designated an 
appropriate physician, and in November 1989 the Board 
requested that that physician provide an opinion as to 
whether there was a reasonable medical basis for concluding 
that the veteran's duodenal ulcer, as opposed to other 
disorders, was a causal factor or a significant contributory 
factor in his death.  The physician did not reply to various 
communications, beginning in February 1990, to determine the 
status of the opinion.  After a number of phone calls by the 
Board, the physician reported in November 1990 that the file 
had been mislaid but that the requested report would be ready 
by the end of the week.  A "MEDICAL SPECIALIST REPORT" was 
received in early December 1990.  The final copy bears a 
hand-written annotation that a bill had been certified to 
Central Office Finance on December 10, 1990.  

The MEDICAL SPECIALIST REPORT is typed on a plain sheet of 
paper showing the veteran's VA claim number and Social 
Security number but no letterhead identifying either Duke 
University or the physician who prepared the report.  The 
report is undated and unsigned.  The text is as follows:  



MEDICAL SPECIALIST REPORT

The medical records of the patient under 
consideration have been reviewed.  My 
opinion on review of his terminal 
admission and prior medical reports is 
that medical disorders other than 
duodenal ulcer disease were the cause of 
his death.  

I provide the following points in support 
of this opinion:

1.  Acute gram-negative sepsis secondary 
to a severe urinary tract infection 
appeared to be the acute event in this 
patient.  This condition prescipitated 
(sic) severe cardiovascular collapse.  
This is frequently associated with stress 
gastritis, nausea, vomiting and acute 
gastrointestinal bleeding as terminal 
events.  On admission to the hospital, 
the patient had evidence of a urinary 
tract infection with pyuria, bacteriuria 
and a history of foul-smelling urine.  
These facts are documented in his record.  

2.  Diabetes mellitus played a major role 
in this patient's demise.  Susceptibility 
to urinary tract infections and 
overwhelming sepsis are more likely in 
patients with diabetes.  On admission the 
patient had hyperglycemia and most likely 
suffered from hyperosmolar (sic) state 
with altered mental status secondary to 
his condition.  Due to his severe 
infection, hyperglycemia was difficult to 
control.  

3.  Hyperlipidemia (Type IV) had been 
documented in the past in this patient 
and may have been secondary to his 
diabetes.  The patient had severe 
atherosclerotic cardiovascular disease 
secondary to both diabetes and 
hyperlipidemia.  He had undergone 
previous vascular surgery for treatment 
of this very severe condition.  The 
patient had also suffered a myocardial 
infarction in the past secondary to his 
atherosclerotic cardiovascular disease.  
This would also make him a poor candidate 
to tolerate severe sepsis.  

4.  I find no evidence that anxiety 
percipitated (sic) or accelerated any of 
the above mentioned causes for the 
patient's demise.  

Following the March 1991 Board decision denying service 
connection for the cause of the veteran's death, the 
appellant, in a statement received in August 1998, requested 
that the claim be reopened.  Accompanying the request was a 
March 1998 statement from R. D. Hutter, M.D., commenting on a 
neurology note dated October [redacted], 1980, that he, Dr. Hutter, 
had prepared while treating the veteran at the VA medical 
center during the veteran's final hospitalization.  The VA 
document related that the veteran had suffered an acute 
gastrointestinal bleed the day before and since and then had 
had multiple cardiopulmonary arrests.  The clinical 
impression was that the veteran met the clinical criteria for 
brain death.  The note stated that on the limited information 
in the note, it appeared that the veteran had had an acute 
gastrointestinal hemorrhage which apparently led to multiple 
cardiopulmonary arrests.  The note stated that it appeared 
that "the brain death resulted from a cardiopulmonary arrest 
which, in turn, appears to have been precipitated by the 
acute gastrointestinal hemorrhage, at least in part."  

In May 1999, a VA physician furnished a medical opinion, 
requested by the RO, as to whether the veteran's 
service-connected gastrointestinal hemorrhage was the result 
of the veteran's service-connected duodenal ulcer and whether 
the disorder contributed to or materially hastened the 
veteran's death.  The examining physician noted the October 
[redacted], 1980, neurology consultation note as well as the March 
1998 treatment note by Dr. Hutter.  The examiner expressed 
the opinion that the service-connected duodenal ulcer 
contributed to and materially hastened the veteran's death, 
concluding that the cardiac arrest was in part precipitated 
by the acute gastrointestinal hemorrhage due to duodenal 
ulcer.  

Sometime during the early 1980's, reportedly in 1982, the 
veteran filed a tort claim against VA.  In remanding the 
appellant's original appeal for service connection for the 
cause of death in August 1987, The Board requested, in 
paragraph 2 of the development instructions, that the 
originating agency contact the VA District Counsel's office 
(i.e., the Regional Counsel's office) and request all 
documents related to the tort claim filed in 1982.  In an 
August 1987 deferred or continued rating decision 
implementing the remand, an adjudicator expressed the belief 
that BVA meant to "retain the 'manila folder' and it's 
contents at the Board."  

A Report of Contact, VA Form 119, dated in September 1987 
shows that the RO contacted the District Counsel at the 
Albuquerque, New Mexico, VA Medical Center regarding the 
file.  The District Counsel Office advised that the tort 
claim had been closed in 1985 and that copies of everything 
to do with that claim would be forwarded.  

A Report of Contact dated in December 1988 relates that in 
response to another telephone inquiry from the RO, an 
individual at the District Counsel's office had related that 
she had no record that anyone had called regarding the 
records relating to the tort claim.  During the course of the 
conversation, it was learned that the District Counsel's 
office had the clinical file.  In a handwritten January 1989 
annotation, it was noted that the file had been received from 
the District Counsel.  The file contained only copies, not 
original documents.  

The record contains a manila folder which contains documents 
that appear to be related to the tort claim.  The documents 
are limited to five statements of VA physicians, VA 
adjudicative and administrative documents, and photocopies of 
excerpts from medical texts.  

A March 1982 statement from Dr. Doug Johnson is of record.  
The physician did not recall talking to the veteran or any 
family member during the hospital admission.  In an April 
1982 deposition, Dr. T. McEnnerney observed that the veteran 
had died on the [redacted] [of October 1980], and had apparently 
had some kind of urinary tract infection which caused or 
precipitated an acute gastrointestinal bleed, and "he 
aspirated."  He expressed the belief that the veteran died as 
a result of it.  (Page 1)  He had no recollection of the 
veteran or his family.  

The file received from the VA District Counsel contains a 
statement obtained in February 1982 from a VA physician, Dr. 
Richard Martinez who treated the veteran in the emergency 
room when the veteran was admitted in October 1980.  He 
related that at admission there was no indication that the 
veteran was having a gastrointestinal bleed and that the 
veteran did not complain of any gastrointestinal problems.  
With respect to an acute gastrointestinal bleed on 
October [redacted], he explained that patients who experience a 
severe distressing incident such as a cardiac arrest may 
develop stress ulcers that can bleed profusely (page 5).  He 
explained that for some unknown reason, a person in a 
stressful situation, such as after breaking bones, having a 
heart attack, or having an infection, can have ulcers in the 
stomach and bleed.  This can happen quickly, he explained, 
within a matter of hours (page 9).  He stated that if the 
veteran had come into the emergency room complaining that he 
was passing blood it was probably due to hemorrhoids or 
something way down in the colon rather than gastrointestinal 
bleeding.  He doubted "seriously" that complaints of passing 
of blood were related to gastrointestinal bleeding.  
(Pages 10 and 11).  He expressed the belief that an 
infection, probably a urinary infection, possibly prostate 
trouble, was the insult that caused the bleed.  When asked 
about a diagnosed peptic ulcer in 1978 that seemed to have 
resolved, he stated that "[t]his one could have become active 
and could have bleed (sic) at the time of his admission.  You 
know, if he already has a stomach that's prone to ulcer 
easily."  

A statement was taken in December 1982 from C. Machell, M.D., 
a VA physician who treated the veteran during his final 
hospitalization.  Dr. Machell stated that it was unlikely 
that an insulin reaction was a factor in the veteran's 
cardiac arrest.  He stated that the underlying reason for the 
cardiac arrest appeared to be the acute event that produced a 
gastrointestinal hemorrhage, and what that was he did not 
know.  (Page 15).  He believed that it was conceivable but 
unlikely that bacteriuria could have produced an abscess that 
caused gastrointestinal bleeding.  He expressed doubt that 
the veteran was bleeding at the time of his admission (page 
19).  Dr. Machell stated that the veteran had not died as the 
result of an overwhelming infection, at least not an 
overwhelming urinary tract infection, but of a complication 
of an acute gastrointestinal bleed that occurred after he had 
received antibiotics for more than 8 hours (page 25).  He 
believed that it could be speculated that the veteran had a 
stress ulcer, which had probably been developing, but not 
bleeding, over a period of a few days, in which case 12 hours 
(the period of time after admission before an antibiotic -- 
gentamycin -- was given) probably would not have made any 
difference in the development of a stress ulcer.  

A further statement was taken from Dr. Machell in October 
1984.  He indicated that there was no good hard evidence as 
to the cause of gastrointestinal bleeding and cardiac arrest.  
He was concerned that the veteran might have had an acute 
rupture or partial leakage of his grafts and that another 
possibility would be an ulcer.  

In January 2004, the VA Regional Counsel in Albuquerque 
related, in response to a request for information regarding 
the 1982 tort claim, that the office had no information 
pertaining to such claim.  He stated that the office 
destruction policy directed that all medical records related 
to tort claims be destroyed one year after the claim was 
closed and that the entire tort claim file be destroyed five 
years after the matter is closed.  Consequently, all 
documents related to the claim would have been destroyed 
several years earlier.  

Analysis

The evidentiary development requested in the Board's December 
2003 remand to locate various VA medical records that had 
previously been on file but were not of record in December 
2003 has resulted in the procurement of the documents 
specified in the remand, and the medical evidence considered 
by the Board in March 1991 has been reconstructed.  

The question of whether all records related to a 1982 tort 
claim that were of record in March 1991 are in the current 
file is more complex.  In its December 2003 remand, the Board 
noted that the evidence included transcripts of several 
interviews and copies of medical articles contained in a 
manila envelope that did not bear a receipt date but that the 
entire documentation associated with the tort claim had not 
been received, as requested in an August 1987 remand that 
preceded the 1991 decision, and the Board suggested that the 
file may have been placed in the record after December 2001.  
Given that the District Counsel's practice at the time of the 
1982 tort claim was to destroy medical records after one year 
and other records after five years, the circumstances of the 
placement of the file in the veteran's claims folder cannot 
be clearly determined.  What is clear, however, is that the 
tort claim file is only a partial file.  No pleadings, 
correspondence, administrative documents or medical evidence 
associated with the tort action was settled or litigated in 
court.  There is no indication that any such documentation 
has ever been of record.  

Notwithstanding the absence of any clear reference to the 
tort file in the March 1991 decision, the Board would agree 
with the veteran's representative that the manila file 
constituting the 1982 tort claim file was of record in March 
1991 and was not added to the file in 2001, but the Board 
also finds that no documents other than those currently in 
that file were ever available to VA adjudicators.  
Consequently, the Board finds that the record before the 
Board in March 1991 is the record before the Board at the 
present time, that no additional tort claim records were ever 
before the Board, and that further efforts to locate tort 
claim records would be futile.  

To establish CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator or the 
law in effect at that time must have been incorrectly 
applied.  The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  Russell, 3 Vet. App. at 
313; Fugo, 6 Vet. App. at 43.  In the present case, the 
appellant has not argued that the facts, as they were known 
at the time, were not before the Board at the time of the 
March 1991 decision but has alleged a number of legal errors 
involving misapplication of statutory and regulatory 
provisions that, had they not been made, would have led to a 
manifestly different adjudicative result, specifically, a 
finding that a service connected disability caused or 
contributed to the veteran's death.  

In alleging CUE in the Board's March 1991 decision, the 
appellant has sought both to discredit the medical specialist 
report obtained by the Board and exclude it from the 
evidentiary record by which the claim is to be decided.  
First, the veteran cites 38 C.F.R. § 3.200(b) for the 
proposition that the Board should not have considered a 
document that was not certified or under oath.  Under that 
regulation, 

[a]ll written testimony submitted by the 
claimant or in his or her behalf for the 
purpose of establishing a claim for 
service connection will be certified or 
under oath or affirmation.  This includes 
records, examination reports, and 
transcripts material to the issue 
received by the Department of Veterans 
Affairs at the instance of the claimant 
or in his or her behalf or requested by 
the Department of Veterans Affairs from 
state, county, municipal, recognized 
private institutions, and contract 
hospitals.  

The appellant argues that the veteran's reliance on the 
medical specialist report, which was neither certified nor 
under oath or affirmation and which was not dated, signed or 
attributed to any individual, failed to meet the basic 
evidentiary requirements that existed at the time of the 
March 1991 decision and represented an incorrect application 
of 38 C.F.R. § 3.200(b).  

The Board finds that this argument is without legal merit.  
The medical specialist report was a statement of medical 
opinion created as a by-product of the adjudication of the 
appellant's claim.  It was not a preexisting document that 
would have been obtained as part of the standard process of 
developing the claim, and the Board believes that it can 
therefore be distinguished from the "records, examination 
reports, and transcripts" covered by the regulation.  
Furthermore, no reason to require certification is present in 
this case.  Pursuant to 38 C.F.R. § 3.200, VA routinely 
requests that statements be made under oath or affirmation 
where there are evidentiary assertions contained therein 
which are subject to potential fabrication or 
misrepresentation as to raw data relevant to the claim.  That 
consideration does not apply in the case of an opinion 
obtained by the Board for adjudicative use, particularly in 
the case of an opinion obtained from an independent medical 
expert who, absent evidence to the contrary, is not 
predisposed to review the record in a way that favors either 
VA or the claimant.  The Board's request for the independent 
medical opinion was transmitted to the examiner on the 
Board's standard form for requesting such opinions.  As in 
all other cases in which opinions are solicited using this 
standard form, the examiner was not requested to certify the 
opinion by oath or affirmation and therefore had no reason to 
do so.  

The appellant's arguments in effect raise a question as to 
whether the medical specialist report was in fact the report 
of the specified physician at Duke University from whom an 
opinion had been requested, given that it was not dated, 
signed or attributed to any individual and was typed on a 
sheet of regular bond paper without letterhead or signature.  
However, these circumstances alone do not serve to discredit 
the document.  There is no regulatory requirement that a 
report of an independent medical expert be dated, signed or 
attributed to any individual.  Moreover, the circumstances of 
the report's receipt are consistent with a conclusion that it 
was prepared at Duke University at the Board's request.  
Follow-up inquiries to Duke University to obtain a status 
report regarding the requested opinion and to expedite its 
preparation ultimately resulted in a reply that the opinion 
would be forthcoming within the next week, and the opinion 
was received within that time frame.  Although the mailing 
envelope was not retained for the file, the VA personnel who 
received the document and placed it in the record were 
evidently satisfied that it was the requested opinion from 
Duke University inasmuch as payment of the standard fee for 
an independent medical examination was authorized.  Moreover, 
the record contains no suggestion that there might be some 
alternative explanation for the appearance of this document 
in the appellant's file; no other opinion, either VA or non-
VA, had been requested.  The lack of a date or signature are 
factors to be considered in determining the probative weight 
to be assigned to the document but they do not require that 
the report be excluded from the record as a matter of law.  

The appellant contends that the provisions of 38 C.F.R. 
§ 3.303(b) would, if correctly applied, have compelled a 
conclusion that the gastrointestinal bleeding that preceded 
the veteran's death was a manifestation of service-connected 
duodenal ulcer disease and was not clearly due to 
intercurrent causes.  The regulation then in effect was the 
same as that in effect now and provides as follows, in 
pertinent part:  

"(b) Chronicity and continuity.  With 
chronic disease shown as such in service 
(or within the presumptive period under 
§ 3.307) so as to permit a finding of 
service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributed to intercurrent 
causes."

The medical evidence of record in March 1991, as summarized 
above, amply demonstrates recurrent episodes of 
gastrointestinal bleeding during the veteran's final 
hospitalization which were thought to have caused aspiration 
that resulted in respiratory infection.  However, the record 
was conflicting as to whether the bleeding was due to a 
reactivation of duodenal ulcer or some other disorder, such 
as a stress ulcer associated with the use of antibiotics.  
The record contained no definite finding that a stress ulcer 
or any other potential source of the bleeding was located at 
the duodenum or was related to or represented a reactivation 
of the duodenal ulcer.  Although the appellant has quoted 
passages from the statements of VA physicians that appear to 
support her position, scrutiny of the documents as a whole 
reflects much uncertainty and equivocation on the part of 
these physicians regarding the cause of the bleeding.  A 
further conflict in the evidence was raised by the medical 
specialist report which stated that the cause of death was 
not related to the gastrointestinal system.  

The appellant argues that the regulation would compel a 
finding that the bleeding was due to the service-connected 
disability in the absence of clear evidence of intercurrent 
causes.  However, the medical specialist report which was 
properly considered provided affirmative evidence of an 
intercurrent cause.  Since there was conflicting evidence as 
to the cause of the bleeding, the report could be rejected, 
or deemed to constitute less than "clear" evidence, only by 
according it less probative value than the evidence that 
tended to attribute the bleeding to service connected 
disabilities, an analysis that inherently entailed an 
exercise in weighing and balancing of evidence.  Regardless 
of whether the appellant disagrees with the conclusion 
reached by the Board, a finding of CUE requires more than 
mere disagreement with the way the facts were weighed or 
evaluated.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

In addition, even if it is assumed arguendo that the 
gastrointestinal bleeding was due to the service-connected 
duodenal ulcer, a further finding was required as to whether 
the gastrointestinal bleeding caused or contributed to death, 
and the evidence of record on that point was also 
conflicting.  The Board ultimately accepted the medical 
specialist report which attributed death to sepsis related to 
a urinary tract infection and specifically rejected a 
gastrointestinal disorder as the cause of death.  This 
determination likewise fell into the category of weighing and 
balancing of the evidence.  Disagreement with the evidentiary 
findings made by the Board can never establish CUE.  

Parenthetically, although the appellant cites the May 1999 VA 
opinion which ultimately led to the granting of service 
connection for the cause of death as irrefutable proof that 
any prior opinion to the contrary was false, that opinion 
merely noted the occurrence of gastrointestinal bleeding 
before the veteran's death and offered a bare conclusion that 
cardiac arrest was precipitated by the acute gastrointestinal 
hemorrhage, which was due to duodenal ulcer.  There was no 
supporting analysis or discussion of the evidence, in 
particular the medical specialist report, that militated in 
the direction of a contrary result.  There was no attempt to 
offer insight into the medical quandary discussed at length 
in the statements in the tort file regarding the cause of the 
gastrointestinal bleeding.  The examination report does not 
refute the findings made by the Board but merely states a 
contrary conclusion.  

The appellant argues that the March 1991 decision was 
arbitrary and capricious, an abuse of discretion, and not 
supported by an adequate statement of reasons and bases.  In 
particular, the appellant contends that in concluding that 
the possibility that duodenal ulcer had become reactivated 
was so remote as to be outside the realm of reasonable 
possibility, the Board relied on its own unsubstantiated 
medical conclusion in contravention of the law in effect at 
that time.  See 38 U.S.C.A. § 4004(d)(1) (1998).  

The appellant has correctly pointed out that 38 U.S.C.A. 
§ 4004(d)(1) (now codified at 38 U.S.C.A. § 7104(d)(1) 
required that the Board support its medical conclusions with 
a written statement of reasons and bases and has cited Murphy 
v. Derwinski, 1 Vet. App. 78 (1990) for the proposition that 
"a mere statement of [a medical] opinion, without more, does 
not provide an opportunity... for this Court to review the 
BVA decision 'on the record,' as required by [the applicable 
statutory provision]."  The Board would point out that 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), the landmark 
case defining the Board's obligation to base its decisions on 
medical evidence in the written record rather than its own 
independent medical judgment had not yet been rendered at the 
time of the Board's March 5, 1991, decision; it was issued on 
March 8, 1991, three days later.  

The Board's conclusion regarding the lack of reasonable 
probability of reactivation of the duodenal ulcer was not 
directly supported by any statement in the written medical 
record and to that extent constituted an error of law, but 
the Board is unable to find that the error arises to the 
level of CUE because it is not undebatable that a different 
adjudicative result would have been reached if the decision 
had not contained the offending language.  The evidence 
before the Board regarding the possibility of a reactivation 
of duodenal ulcer was conflicting, and a determination by the 
Board regarding the sufficiency and probative weight to be 
assigned to each item of evidence would have been required to 
satisfy the requirements of the law.  The inquiry as to 
whether the evidence supported a finding that the duodenal 
ulcer had become reactivated and, if so, the further finding 
of whether such reactivation was a cause of death, involved 
an exercise of weighing and balancing of the evidence, and 
disagreement with the way facts were weighed or evaluated 
cannot constitute CUE.  See Daniels, 10 Vet. App. 479. 

The appellant argues that the March 1991 Board decision 
incorrectly applied the VA regulation, 38 C.F.R. § 3.312(c), 
which requires the Board to consider whether 
service-connected disability substantially or materially 
hastened death such as to constitute a contributory cause of 
death.  The Board acknowledges that the discussion of 
contributory causation was limited to a recitation of the 
applicable regulation and a conclusion of law that included a 
finding that a service-connected disability did not cause "or 
substantially or materially contribute to" the veteran's 
death.  The omission of any further discussion or analysis of 
the question of whether duodenal ulcer contributed to death 
clearly contravened the requirement that adequate reasons or 
bases be provided, and for that reason it is probable that if 
the case had been reviewed by the Court as part of a timely-
filed direct appeal, such review would have resulted in an 
order vacating the decision for an adequate statement of 
reasons and bases.  That did not happen because the appellant 
did not appeal to the court.

However, the omission of any discussion of the application of 
38 C.F.R. § 3.312(c) to the facts of the present case as 
shown by the evidence of record in March 1991 constituted 
legal error only to the extent that the reasons and bases 
requirement was not satisfied.  It is implicit from the 
conclusion of law, however, that the question of contributory 
causation was in fact considered.  The Board's failure to 
analyze the application of the regulation does not by itself 
constitute CUE as the record does not demonstrate that a 
written discussion of the relevant evidence in light of the 
regulation would have brought about a different result.  See 
Crippen v. Brown, 9 Veltap. 412, 420 (1996); see also Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE").  

The appellant argues that the decision relied on its own 
unsubstantiated medical conclusion as to whether a 
service-connected disorder contributed to bleeding and 
resulting emesis, but the reality is that, in the absence of 
reasons and bases, the Board's reasoning cannot be 
determined.  A full discussion of the matter would have 
included a discussion of the statements provided by the 
various physicians involved in the veteran's treatment and 
the extent to which such statements identified or did not 
identify a contributory cause of death.  However, the Board 
is unable to find that any such analysis would have 
undebatably led to a conclusion that a service-connected 
disability materially hastened the veteran's death.  Such a 
determination would have required that the Board make 
conclusions regarding the probative value of each item of 
evidence and reconcile conflicting facts.  Disagreement with 
how such an analysis was made, or with the fact that such an 
analysis was in fact not made, is not CUE.  

The appellant believes that if the errors of law that she has 
alleged had not been made, the result of the adjudication 
would have been manifestly different.  She argues that the 
medical specialist report would not have been accepted as 
competent evidence, that the correct application of 38 C.F.R. 
§ 3.303(b) would have compelled a conclusion that 
gastrointestinal bleeding was a manifestation of 
service-connected duodenal ulcer disease, that the Board 
would not have relied on evidence that failed to discuss 
whether ulcer disease contributed to death, and that the 
Board would not have relied on unsubstantiated medical 
conclusions instead of the medical evidence in the written 
record.  

To the extent that the appellant's arguments are contingent 
on the purging from the record of the medical specialist 
report, they are without merit since there is no legal basis 
by which to exclude the document.  That document provides a 
compelling medical basis for a theory explaining the 
veteran's death that is irreconcilably at odds with the 
theory propounded by the appellant.  Regardless of whether 
some violations of the regulations cited by the appellant may 
have occurred, the determination before the Board in March 
1991 was, at bottom, one of choosing among multiple 
conflicting medical scenarios in the face of conflicting or 
inconclusive medical evidence.  Again, this type of analysis 
can never lead to a finding of CUE, even where, as here, the 
decision being challenged was grossly deficient in its 
failure to provide adequate reasons and bases.  The absence 
of adequate reasons or bases does not by itself justify a 
finding that the decision would have been different if its 
reasoning had been properly articulated.  Fugo, 6 Vet. App. 
at 44 (noting that "[i]t is difficult to see how either 
failure in 'duty to assist' or failure to give reasons or 
bases could ever be CUE").  

The March 5, 1991, Board decision denying service connection 
for the cause of the veteran's death was supportable under 
the law in effect at the time.  No error in the Board's 
adjudication of the appeal has been identified which, had it 
not been made, would have manifestly changed the outcome of 
the decision.  


ORDER

The appeal for the revision or reversal of a March 5, 1991, 
decision of the Board of Veterans' Appeals on the basis of 
CUE is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


